Citation Nr: 0019463	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a broken 
nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for residuals of a broken nose.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's nasal disability, manifested by a deformity 
of the nose and septum with nasal respiratory obstruction, 
was not present in service and is not related to service or 
to any incident of service origin.


CONCLUSION OF LAW

The veteran's nasal disability, manifested by a deformity of 
the nose and septum with nasal respiratory obstruction, was 
not incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in January 1944, his head, face and nose were 
normal on clinical evaluation.  A February 1944 medical 
report shows that he received treatment for acute catarrhal 
fever and that his nose displayed moderate inflammation.  The 
report of his March 1946 separation examination shows that he 
had no history of injury during his period of active duty.  
Examination of his head, face and sinuses was normal.  No 
entry was made on the line for "Nose".  The report 
contained no discussion regarding the condition of his nose 
on separation from service.

In March 1998, the veteran filed a claim for VA compensation 
for residuals of a nasal fracture.  In statements presented 
in support of his claim, he reported that he served aboard a 
U.S. Naval vessel during World War II.  He alleged that one 
night, while en route to the bridge of his vessel to present 
a report, he accidentally collided with another sailor and 
sustained an impact injury directly to his nose which 
resulted in a fracture.  The veteran reported that he sought 
treatment from the Chief Pharmacist Mate of his vessel. 

In a private medical statement, dated in April 1998, a 
physician at Dubuque Otolaryngology reported that the veteran 
was evaluated for problems relating to a crooked nose.  The 
physician wrote that the veteran related a history of a 
broken nose during World War II, which reportedly was the 
result of an injury after he collided with another person 
while serving aboard ship.  According to the veteran, his 
eyes were swollen and his nose was crooked and bruised and 
discolored the day after the injury.  He reported that he 
experienced breathing difficulties in his right nostril.  The 
private otolaryngologist examined the veteran and found that 
his nose was deviated to the right, with a marked depression 
over the left upper lateral cartilage area and an obstruction 
of the right valve and attic area, with narrowing of the left 
attic.  The physician's impression was deformity of the nose 
and septum with nasal respiratory obstruction due, by 
history, to trauma when he was working in the U.S. Navy 
during World War II.

In April 1999, the veteran submitted two photographs which, 
according to him, show how he appeared during active duty in 
March 1944 and April 1945.  The black-and-white photographs 
depict a young man in a U.S. Navy uniform, circa World War 
II.  Notes which accompany the photos state that the March 
1944 photo was of the veteran prior to the alleged incident 
in which he broke his nose, as compared to the April 1945 
photo, which is purported to show his facial appearance after 
the injury.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is not inherently implausible in view of the private 
otolaryngologist's impression which associated the veteran's 
nasal fracture residuals to his accounts of an injury during 
service, and because his personal account of an injury to his 
nose during service is presumed to be credible for purposes 
of well-grounding his claim.  In this regard, the Board notes 
that, for purposes of making threshold determinations of well 
groundedness, his statements are generally presumed credible 
and are not initially subject to weighing.  Where a veteran 
testifies in his written statements of having an injury in 
service and reports having residual symptomatology ever 
since, this testimony, for purposes of assessing well-
groundedness, is presumed credible because it is not 
inherently incredible or beyond the competence of the 
appellant, as a lay person, to observe.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The Board has reviewed the 
record and finds that all relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist under § 5107(a).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

The objective evidence of record is negative for any 
indication of an injury to the veteran's nose during his 
period of active duty.  The two photographs submitted by the 
veteran which purport to show him before and after his 
alleged nose injury do not present evidence of said injury.  
The Board finds no obvious external evidence of a nose injury 
represented in these photographs, and no objective medical 
evidence to support the veteran's contention that the 
appearance of his nose was normal in the March 1944 
photograph but deformed in the subsequent photograph dated in 
April 1945.  

The claims file shows that in April 1998, over 50 years after 
his separation from service, the veteran was diagnosed with 
residuals of a deformity of his nose and septum, with nasal 
respiratory obstruction, which the diagnosing physician 
attributed to the veteran's own account of a traumatic injury 
during service.  

The only evidence linking the veteran's current diagnosis of 
a nasal deformity to service is his own subjective account of 
an injury in service and the diagnostic impression of the 
private otolaryngologist, which is based on the veteran's 
claimed history.  This diagnosis is based entirely on an 
assumption that the veteran sustained a traumatic injury of 
his nose during service.  As such an incident has not been 
confirmed, any etiological opinion based on this alleged 
injury is of little probative value.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993) (Board free to reject medical 
opinions that are general conclusions based on history 
furnished by appellant that are unsupported by clinical 
evidence and that do not account for post service events).  
The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost 20 years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses).  Therefore, the Board is not bound to accept the 
private physician's diagnosis to the extent that it is 
presented as a medical conclusion or opinion associating the 
veteran's nasal diagnosis with service.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Because the private physician's 
diagnosis of April 1998 presents an inadequate basis upon 
which to predicate service connection because of the absence 
of corroboration of the veteran's alleged nasal injury in 
service, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a broken nose.  38 U.S.C.A. § 5107(b) (West 
1991).  The appeal is thus denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a broken nose is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

